Jenkins, P. J.,
concurring specially. It appears to me that it was a question of fact in this case whether the two defendants were merely sureties, and, if so, whether, under all the surrounding facts and circumstances, the plaintiff bank was aware of that fact. While I do not, therefore, agree with all that is said in the majority opinion, I do think that the charge of the court wherein he stated that the only question for the jury’s determination was whether the plaintiff in this case, the bank, knew or had reason to know that the defendants, Mrs. Neal and Mrs. Whittier, signed the note as sureties, amounted to an expression of opinion upon the first of these issues of fact; and for this reason I concur in the judgment.